Allow me at
the outset to extend to Mr. Theo-Ben Gurirab the sincere
congratulations of my delegation on his election to the
presidency of this session. We are confident that his well-
known experience and abilities will lead this session to a
successful conclusion. We assure him of the full
cooperation of our delegation to achieve that objective.
We also wish to express our appreciation to his
predecessor for his valuable efforts, which led to the
success of the previous session. By the same token, our
appreciation also goes to Mr. Kofi Annan, the Secretary-
General of the United Nations, for his efforts at the helm
of the Organization.
I also wish to welcome our newest Members — the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga.
Mr. President, heeding your appeal to be very brief,
I will not touch on all the points detailed in my statement
before the Assembly, and I ask that the edited version be
placed on record.
Since I last spoke before the Assembly one year ago,
the Sudan has witnessed numerous developments in the
political, economic and social fields. A permanent
constitution was endorsed by an overwhelming majority
of the people in a popular and free referendum. This
constitution guarantees for the Sudanese people all
political and civil freedoms and rights, including the right
27


to form political parties and social and cultural
organizations.
Despite the difficulties faced by Sudan, as a result of
both the war and natural disasters, it has been able, through
its own efforts, to restructure its economy to meet the
requirements of the free market. All this took place in the
near-total absence of foreign aid. The Sudan has also
started to exploit its natural resources, both agricultural and
mineral, in particular oil, which we started exporting on 30
August last. Oil revenues will contribute to strengthening
national efforts for socio-economic development.
In the economic field, these endeavours have
contributed to reversing a number of the short-term
negative effects of the economic liberalization policies.
These reform measures have so far helped to achieve an 8
per cent total growth rate and to reduce the rate of inflation
to 13 per cent, and have led the International Monetary
Fund to commend this remarkable achievement. In order to
alleviate the economic burdens resulting from economic
reform policies, our Government has adopted a number of
measures to assist the more vulnerable groups and low-
income citizens through social assistance funds, the
provision of “soft” loans and the establishment of small
productive projects for youth and women.
In the search for peace in southern Sudan, the
Government accepted the Declaration of Principles as a
basis for its negotiations with the rebels within the
framework of the Intergovernmental Authority on
Development (IGAD). It also declared a partial ceasefire,
as it had repeatedly done, in order to ensure the delivery of
relief assistance to its citizens affected by the war.
Subsequently, we came to the conclusion that the most
effective way to show our seriousness about arriving at a
genuine and lasting solution to this humanitarian tragedy
was to ensure the cessation of all hostilities. The
Government therefore took its recent initiative to establish
a general and comprehensive ceasefire while continuing the
negotiations through IGAD, with the assistance of our
IGAD partners. However, those efforts by my Government
were met by prevarication and were not taken seriously by
the other side. The failure of the rebel movement to accept
a comprehensive ceasefire is proof of its lack of interest
and seriousness in searching for a solution to the problem,
which has enriched its leaders at the expense of the
Sudanese people in general and of our southern citizens in
particular.
The Sudan looks forward to a more effective role by
IGAD, the partners of IGAD and the Egyptian and Libyan
conciliation initiative, in support of the peace efforts. The
call for a comprehensive ceasefire has also been endorsed
by the United Nations and the international community.
We are grateful for and appreciate that support. Yet the
process needs to be given further impetus and support if
an environment conducive to the establishment of peace
is to be created and all the obstacles in its way are to be
removed.
In this context, we call upon the international
community to take punitive measures against the rebel
Garang similar to those taken against Savimbi in Angola,
in order to persuade him to join the peace effort. We also
call for continued support for the Government initiative
aimed at achieving a comprehensive ceasefire, through
bringing pressure to bear on the rebel movement to accept
that initiative and to show some seriousness in the
negotiations in order to find a solution to the problem.
Furthermore, demands must continue to be made for the
handing over of the remains of the four relief workers
murdered by the movement last April.
With regard to the practices of the rebel movement,
I should like to speak about developments in the
humanitarian situation, which continues to deteriorate in
the south of the country despite relative improvements in
Bahr el-Ghazal and other areas. From this rostrum, I
would like to express our thanks and appreciation to the
countries and organizations that continue to provide relief
and humanitarian assistance to those affected in the
Sudan, whether directly or through Operation Lifeline
Sudan. We believe that there is a need for the gradual
transition from relief to development in the areas that
enjoy stability, security and peace now that the Khartoum
peace agreement and the Fashoda accord have been
signed.
We call upon the donor countries and organizations
to make contributions to the consolidated appeal for the
Sudan for 1999, in view of the noticeable decline in its
resources, which last June amounted to only 31 per cent
of requirements. We also emphasize that it is important
not to allow political posturing to get in the way of
humanitarian and relief work. There is also a need to
avoid selectivity in dealing with humanitarian issues,
which affect the lives of peoples and individuals.
The Sudan would like to inform the Assembly of its
full commitment to a general and comprehensive ceasefire
throughout southern Sudan for humanitarian reasons and
as a means of paving the way for peace negotiations. We
hope that the other party will respond positively so that
28


we can begin to take practical steps to disengage the forces
and monitor the ceasefire. The Government will allocate a
large part of its oil revenues for humanitarian and
development needs in the south. It will also allocate part of
this year's grain harvest for distribution by United Nations
agencies to the needy population in the south. The war has
continued for a long time, and we appreciate the role
played by the international community in extending
humanitarian assistance. That situation cannot go on
forever; the one and only solution to the crisis is a peaceful
one.
The conflicts in Africa have brought untold suffering
and hardships, to the peoples of the continent. One of the
greatest problems is that of the more than 8 million
refugees who live under extremely difficult circumstances.
In its search to put an end to the suffering of the refugees
and to find radical solutions to the problem, the
Organization of African Unity (OAU) decided to convene
the first ministerial meeting of the committee on refugees
and internally displaced persons. That important meeting
was held last December in Khartoum with the active
participation of the sisterly African States, the relevant
United Nations bodies, the regional organizations
concerned, the International Committee of the Red Cross
and other non-governmental organizations. The meeting
adopted the Khartoum Declaration, which contained an
assessment of the problems facing refugees and displaced
persons with a view to addressing the underlying causes of
these problems and to establishing favourable conditions for
the restoration of peace and stability in order to encourage
the voluntary return of refugees and internally displaced
persons to their homes in safety and dignity. From this
rostrum, we appeal to the international community and the
relevant organizations to continue to provide support for the
States affected by these problems so as to ensure the
prompt and effective implementation of the Khartoum
Declaration and its recommendations with regard to
refugees and internally displaced persons.
We call for the renunciation of selectivity in dealing
with the question of humanitarian assistance, human rights
and democracy at the international level. We also appeal to
States to avoid politicizing these questions and using them
as a pretext for interference in the internal affairs of others.
We are eager to see those lofty principles applied
effectively while preserving the principle of the sovereignty,
security and territorial integrity of States. In this context,
we should like to draw attention to the cooperation of the
Government of the Sudan with the United Nations in the
delivery of relief assistance to the affected population in the
south, as well as to the recent visit of the United Nations
mission to the Nuba Mountain region to assess the
humanitarian needs there.
In his report on the work of the Organization and his
opening statement before this session, the
Secretary-General reflected the international concern
about the expansion and intensification of civil wars and
other conflicts in various regions and the human tragedies
and physical and economic destruction that result from
such wars. We share the Secretary-General's concern on
this matter. We reaffirm the importance of maximizing
collective efforts to eliminate the causes of conflicts
before they erupt and of using all available means to put
an end to them.
We believe, however, that any actions taken or
means used must have the consent and agreement of the
State concerned and must be within the framework of
international laws and standards, particularly those of the
United Nations Charter. In the absence of a transparent,
democratic and just international order, moving outside
that framework and calling for interference in the internal
affairs of States will only lead to chaos and the hegemony
of the powerful over the weak.
President Abdelaziz Bouteflika, the current Chairman
of the OAU, summed up the fears and concerns of the
small and weak States in this regard by saying that we
remain very sensitive to any encroachment on our
sovereignty, not only because it constitutes our last line
of defence against the laws of an unjust world but
because we do not participate effectively in the
decision-making process in the Security Council or in the
monitoring of the implementation of these decisions.
Modern history is full of examples of such unjust
interpretation and application of laws and resolutions. I
would like to highlight just one example: the unjust and
unjustified attack by the United States on the al-Shifa
pharmaceutical factory and the inability of the Security
Council to take a decision on Sudan's request to send a
mission to investigate the American allegations
concerning the factory.
The ideas put forward by the Secretary-General in
his report require further consultations and consideration
by the General Assembly and other United Nations
bodies, with the participation of all Member States and
within the framework of the Charter and international
laws and norms.
29


Undoubtedly, the continued imbalance in international
relations has strengthened the trend towards unilateral
supremacy and double standards. This imbalance has had
negative effects on international peace, security and
stability. It has also created an unhealthy atmosphere which
promotes the interests of certain States while ignoring,
indeed belittling, the interests and rights of the weaker
members of the international community. Hence, the Sudan
has always supported the call for the establishment of a
balanced and diverse international order, an order that
respects the specific religious, historical and cultural
characteristics of peoples and that protects their natural
right to choose their own social, economic and political
systems in harmony with their cultural attributes.
The fact that the Sudan is being targeted by the United
States Administration is not open to question. Indeed, the
United States Administration itself does not deny this. It
has taken many measures aimed at destabilizing Sudan and
its security, and has pursued a declared policy of isolating
the Sudan through the provision of military assistance to
some of its neighbours. It has consistently voted against the
Sudan in the international financial institutions and has
sponsored resolutions condemning and denouncing the
Sudan at the United Nations and its specialized agencies. It
has also attempted to smear the Sudan’s image in the
international arena. It has made baseless accusations against
the Sudan, charging it with involvement in international
terrorism and placing its name on its list of what it calls
States sponsoring terrorism. Furthermore, the United States
Administration imposed unilateral economic sanctions on
the Sudan despite the international community’s clear and
declared position on such coercive economic measures. All
these actions have been taken by the United States on the
basis of totally false and unfounded allegations and
accusations. The United States Administration has never
been able to produce a single piece of evidence to prove its
allegations.
The unjust United States actions and accusations
against the Sudan culminated last year in the bombing and
destruction of the Al-Shifa pharmaceutical factory in
Khartoum. A whole year has elapsed since I addressed the
General Assembly from this rostrum about the flagrant
aggression by the United States of America against that
factory, which was privately owned and financed by the
bank of the Common Market for Eastern and Southern
Africa (COMESA). Has any action been taken since the
Sudan explained to the international community the
enormity of the mistake perpetrated by the United States
against the Sudanese people, depriving them of a main
source of medication for their innocent children and for the
many refugees and displaced persons that are given
shelter by the Sudan? The Sudan continues to demand
and to expect justice and redress from the Security
Council as the organ with the primary responsibility for
the maintenance of international peace and security.
Immediately after the bombing of the factory last August,
Sudan requested the Security Council to send a mission
to ascertain the facts regarding the factory’s ownership
and output, and to verify the allegations invoked by the
United States to attempt to justify its aggression. The
non-aligned countries, the Arab Group, the African Group
and the members of the Organization of the Islamic
Conference all wrote letters to the Security Council
supporting the Sudan’s request. Most regrettably, the
Council remained unable to act. The United States
prevented the Council from discharging its most basic
duty in this regard, namely to investigate the allegations
that the United States used to try to justify its armed
aggression.
Since I addressed the Assembly last year, dozens of
articles and reports have been published in major United
States newspapers. Numerous statements have been made
by United States congressional officials and former
Central Intelligence Agency experts, along with a number
of academic studies by specialized institutes in the United
States and other countries, all of which affirm that the Al-
Shifa factory was a pharmaceutical factory producing
human and veterinary medicines. They also affirm that
the United States made a terrible mistake by destroying
that factory, which had links to the United Nations: the
Security Council had authorized the factory to export
medicines to Iraq within the framework of the oil-for-food
programme. The Sudan referred all these studies, articles
and declarations to the Security Council. This year, the
owner of the factory hired some of the best known United
States experts in the field of chemical weapons to
examine the factory and ascertain the truth about its
output. The experts took samples, which were examined
in the most sophisticated and advanced laboratories in
Europe and the United States. The conclusion was that the
factory produced nothing other than medications for
human and veterinary use. The Sudan also formed its own
specialized scientific committee composed of university
professors in the Sudan to examine the factory. The
committee issued a report affirming once again that the
United States allegations about the factory had no logical
or scientific basis.
A most important development then followed: a
decision by the United States Departments of Justice and
of the Treasury to unfreeze the assets of the owner of the
30


factory in the United States. That reaffirms that the
justifications put forward by the United States for the
bombing of the Al-Shifa factory were baseless. There is no
physical evidence to prove them. Rather, they were based
on misleading intelligence information. The United States
allegations that the factory is owned by terrorist groups are
also baseless and lack any supporting evidence or proof.
The United States decision to unfreeze the assets of the
factory’s owner came after the United States Administration
ascertained that he had no connection with terrorism. This
in itself is clear and irrefutable proof of what Sudan has
been saying before the international community all along.
When the matter was put before the Security Council
last year and when the Sudan requested the dispatch of a
fact-finding mission, the United States objected on the
pretext that it would settle the question bilaterally with the
Sudan. A whole year has elapsed and all we have received
is more procrastination. This led me last August to send
another letter to the President of the Security Council
asking him again to dispatch a fact-finding mission. We
appeal to the United Nations, as it represents all countries,
big and small, to prove its impartiality and objectivity; we
appeal to the Security Council to send a mission to uncover
the facts about the destruction of the Al-Shifa
pharmaceutical factory. The United Nations should request
the United States not to object to the dispatch of such
mission if it is confident of the information and the causes
that led it to bomb the factory.
The bombing of the pharmaceutical factory took the
lives of a number of Sudanese. It deprived hundreds of
workers of their livelihood. It also deprived the Sudanese
people and the refugees from neighbouring countries of
their main source of medication and vaccines. All this
makes the international community wonder about the
sincerity of the United States commitment to human rights.
In their 1998 and 1999 ministerial declarations, the Group
of 77 and China called for applying justice in this case in
accordance with the United Nations Charter and
international law. This act of aggression was a unilateral act
unacceptable to the international community. The
Movement of Non-Aligned Countries condemned this act at
its Durban Summit and at subsequent ministerial meetings.
Persisting in targeting the Sudan, the United States
Administration recently appointed a special envoy for the
Sudan with specific objectives and terms of reference.
Sudan was not party to the choice of that envoy or to the
definition of the objectives and terms of reference of his
mission.
Clearly, the way in which the United States
Administration chose this envoy reflects a condescending
attitude and is an act of cultural arrogance inconsistent
with the spirit of the United Nations Charter, which
governs relations between States. At the time when the
United States claims to be concerned with the problems
of the Sudan, we find that it has blocked, to a large
degree, all channels of bilateral contact. When announcing
the appointment of the special envoy, the United States
spokesman affirmed that his mandate would not include
the bilateral aspect of relations between the two countries.
Here we would like to pose a question: how could a State
appoint an envoy to another State without having his task
include their bilateral relations? This is indeed bizarre,
since the basic disagreements between us and the United
States are of a bilateral nature. Such disagreements led
the United States to use force to destroy a pharmaceutical
factory, and then it refused international arbitration in the
matter. It is also bizarre that the United States
Administration has given its envoy to the Sudan the task
of dealing with the questions of relief, human rights and
peace in the southern Sudan. I say this is bizarre because
these questions are dealt with either in the United Nations
or at the regional level. The first question, relief, and the
second, human rights, are dealt with in the relevant
organs of the United Nations, respectively, the Office for
the Coordination of Humanitarian Affairs and the
Commission on Human Rights. The issue of peace in the
southern Sudan is being dealt with at the regional level by
the Intergovernmental Authority on Development (IGAD),
with the support of the Organization of African Unity, the
United Nations and the group of IGAD partners, of which
the United States is a member. The Sudan will continue
to follow closely the steps taken by the United States
Administration and will take the necessary measures to
protect its national interests. Here I would like to reaffirm
that the Government of the Sudan is willing to settle its
differences with the United States of America through
dialogue and the initiatives already taken in this regard,
with a view to breaking the stalemate. This interest
continues even after the cruel American aggression
against the Al-Shifa pharmaceutical factory. Yet this
interest of ours must be met with an objective response
by the other party. Hence, we call upon the United
Nations and peace-loving countries to urge the United
States Administration to take positive steps towards the
normalization of relations with the Sudan and to desist
from interference in its internal affairs, which only results
in prolonging the civil war and death and suffering for the
Sudanese people.
31


The Sudan believes that the United States, as a great
Power concerned with world and regional peace, could play
an important role in the settlement of the Sudan’s problems.
But for the United States to play that role, we demand that
it show neutrality and desist from injustice and aggression.
The delegation of the Sudan is of the view that the
Millennium Assembly, in which all world leaders will
participate, is an important occasion for the United Nations
to enhance its role and its neutrality. In this regard, we
propose that the Millennium Summit declaration contain the
following: a reaffirmation of the importance of peaceful
coexistence; respect for plurality and diversity and the
promotion of dialogue between various cultures and
religions; a reaffirmation of the need to achieve security
and stability by resorting to the United Nations for the
settlement of conflicts between States; a reaffirmation of
the need to coordinate international efforts for the
achievement of development and the eradication of poverty;
and a reaffirmation of the resolve of the international
community to combat terrorism in all its forms and
manifestations. In this regard, we would like to state our
understanding that the adoption of a declaration by the
Millennium Summit will not detract from the United
Nations Charter, which embodies lofty and noble principles
valid for all time.
In conclusion, most of the people of the Sudan are
adherents of Islam and Christianity. Thus, the Sudan has a
rich legacy of tolerance and coexistence between religions
and cultures. Christianity, the religion of Jesus Christ —
peace be upon him — teaches fraternity, tolerance and
succour for the weak. Islam, the last of the revealed
religions, has brought an integrated way of life that upholds
the value of freedom and thought. It also consecrates the
principle of coexistence between religions and cultures. The
Holy Koran states,
“Invite (all) to the Way
Of thy Lord with wisdom
And beautiful preaching;
And argue with them
In ways that are best
And most gracious.”
(The Holy Koran, XVI:125).










